Citation Nr: 1748148	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-31 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee anterior cruciate ligament insufficiency with subluxation (left knee instability).

2.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis (left knee arthritis).

3.  Entitlement to a compensable rating for scarring of the left knee.

4.  Entitlement to a compensable rating for left leg length discrepancy.

5.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

6.  Entitlement to service connection for left leg locking, claimed as left leg limitation due to lack of full extension.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to a compensable evaluation for service-connected pseudofolliculitis barbae (PFB).

11.  Entitlement to a compensable evaluation for service-connected allergic rhinitis.

12.  Entitlement to service connection for diabetes mellitus, type II.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to an adjustment of monthly payment based on school child adjustment, effective October 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran had active service from May 1994 to January 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2011, May 2015, June 2015, August 2015, and July 2016 determinations by the VA RO.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In March 2015, many of the issues listed above were remanded by the Board for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims. 

The Veteran was denied entitlement to service connection for sleep apnea and diabetes mellitus, type II in July 2016 and May 2015 rating decisions.  In May 2016 and May 2017, the Veteran submitted a notice of disagreement (NOD) with the denial of these claims.  In a June 2015 rating decision, the Veteran was granted service connection and assigned separate  noncompensable evaluations for PFB and allergic rhinitis.  In August 2015, the Veteran was notified in a letter from VA of an adjustment made to his monthly benefits based on a school child.  In December 2015, the Veteran submitted a NOD with regard to the evaluations assigned to his service-connected PFB and allergic rhinitis, as well as in regard to the school child adjustment in his monthly benefits.  The Veteran has not been afforded a statement of the case (SOC) addressing any of these issues.  As such, these claims are remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

With respect to the remaining claims on appeal, the Board notes that additional records were associated with the claims file since the most recent June 2015 supplemental statement of the case (SSOC).  In August 2017, the Board sent the Veteran a letter asking whether he would like to waive review by the RO of the newly received VA treatment records and a Vocational Rehabilitation and Education (VR&E) file.  The Veteran subsequently responded in August 2017 that he wished to have his case remanded back to the AOJ for review of the additional evidence that was submitted in his appeal.  In light of the Veteran's request to have the newly submitted evidence reviewed by the AOJ, the issues on appeal are remanded to the AOJ for consideration. 

With regard specifically to the Veteran's claim for entitlement to a compensable evaluation for service-connected left leg length discrepancy, the Board notes that the Veteran underwent a VA knee examination most recently in April 2015.  However, as this examination did not address the Veteran's service-connected left leg length discrepancy, a new VA examination must be ordered to determine the current severity of this service-connected disability. 

With regard specifically to the Veteran's claim for service connection for pes planus, the March 2015 remand requested a medical opinion discussing whether the Veteran's pre-existing pes planus increased in severity during active service, and, if so, whether the increase was a result of the natural progress of the disease.  The April 2015 VA opinion noted that there were no bookmarked service treatment records by the RO.  The examiner found the discharge physical and noted that it did not indicate pes planus.  The examiner found that the Veteran evidently developed this post service.  He noted that the Veteran currently has pes planus but no symptoms, and that his foot issues are due to diabetes.

The Board notes that the Veteran's April 1994 enlistment Report of Medical Examination clearly noted mild asymptomatic pes planus.  As the examiner failed to discuss this, as requested in the remand, an addendum medical opinion should be obtained addressing the etiology of the Veteran's pes planus.

Upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the Houston VA Medical Center (VAMC) and associated outpatient clinics from August 2017 to the present.

2. Provide the Veteran with a SOC as to the issues of entitlement service connection for diabetes mellitus, type II and sleep apnea, the issues of entitlement to a compensable evaluation for service-connected PFB and a compensable evaluation for service-connected allergic rhinitis, and the issue of entitlement to an adjustment of monthly payment based on school child adjustment, effective October 2015.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

3. Return the claims file to the VA examiner who provided the April 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  Consistent with the factual medical history, including the mild pes planus noted at April 1994 Report of Medical Examination upon entrance to active service and the pes planus noted during the March 1999 VA examination, the examiner should answer the following questions:

a. Did the Veteran's pre-existing pes planus increase in severity during active service?

b. If so, was the increase in severity of the Veteran's pre-existing pes planus a result of the natural progression of the disease? 

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

4. Schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected left leg length discrepancy. 

5. Then, readjudicate all issues on appeal not listed on the above-requested SOC (unless those issues are also properly appealed and a SSOC is deemed appropriate).  If the benefits sought are not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No further action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. Â§  3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


